Citation Nr: 1521864	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-10 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Paul Kachevsky, Agent


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to June 2005. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

After the RO certified this claim for appellate review, the Veteran's Agent (who is accredited to represent Veterans before VA) submitted correspondence dated in September 2013 asking to withdraw as the Veteran's representative before VA.  No specific reason was provided for the Agent's request to withdraw representation.  Nevertheless, the RO notified the Agent in October 2013 that he was no longer considered the Veteran's representative before VA.  This was error.  In November 2013, the Board notified the Veteran's Agent that his letter would be construed as a motion to withdraw from representing the Veteran under 38 C.F.R. § 20.608.  See 38 C.F.R. § 20.608 (2014).  A copy of the Board's November 2013 letter also was sent to the Veteran.  Id.  The letter sent by the Board to the Veteran's Agent was stamped "returned to sender - unable to forward" by the postal service and returned to the Board in January 2014.  The Board sent another letter to the Veteran's Agent in April 2015 notifying him of the need for a formal motion to withdraw which contained a specific reason for requesting withdrawal (as required by 38 C.F.R. § 20.608).  Id.  A formal motion to withdraw has not been received by the Board from the Veteran's Agent.  Accordingly, although the RO erroneously notified the Agent that he was no longer considered the Veteran's representative before VA, the Board concludes that, absent a formal motion to withdraw containing a specific reason for requesting withdrawal, the Veteran still is represented by his Agent.  Id.


FINDINGS OF FACT

1.  The record evidence shows that the Veteran's PTSD is productive of occupational and social impairment with reduced reliability and productivity.  

2.  The Veteran service-connected disabilities are PTSD, rated at 50 percent disabling, a gunshot wound of the coracobrachialis, rated at 10 percent disabling, a painful scar, rated at 10 percent disabling, scars of the left upper extremity, rated at 0 percent disabling, and traumatic brain injury, rated at 0 percent disabling; his combined disability rating is 60 percent.  

3.  The record evidence shows that the Veteran currently is employed at a work-study job for 30 hours a week and is enrolled in college.

4.  The record evidence does not indicate the Veteran's service-connected disabilities, alone or in combination, are so severe as to preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in July, October, and December 2011, the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service and VA records have been obtained and he was afforded a VA psychiatric examination in August 2012 that addressed the nature, extent and severity of his psychiatric disability.  He was also afforded VA examinations concerning his other service connected disabilities in connection with his claim for a TDIU.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

PTSD

The Veteran asserts that his psychiatric disability is more disabling than currently evaluated.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In any increased rating claim, different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When determining the appropriate disability evaluation to assign, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM IV), a global assessment of function (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM IV, American Psychiatric Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides, in part that a 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130 .

In Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim. 

The relevant evidence of record includes VA treatment records dated from February 2007 to April 2011, and the report of an August 2012 VA psychiatric examination.   

VA treatment records associated with the claims file reflect that the Veteran was receiving fairly consistent mental health treatment on account of his PTSD.  During the course of his treatment, the Veteran reported symptoms such as anxiety, depression and alcohol abuse.  A mental status examination revealed the Veteran was casually dressed with adequate hygiene, and was cooperative but withdrawn during the interview process, with normal psychomotor activity.  His posturing was intention but no unusual mannerisms or movements were noted.  His mood was described as dysphoric and anxious, with congruent affect.  The treating provider also noted that the Veteran showed average insight with impusive judgment, but there was no apparent risk of harm to himself or others.  A GAF score of 65 was assigned.  

In a January 2011 record the Veteran noted occasional thoughts of suicide but adamantly denied intent or plan, and also denied homicidal ideation.  A February 2011 treatment record found that the Veteran was pleasant and cooperative, with good eye contact.  He was casually dressed with good hygiene and smiling.  His mood was described as euphoric and affect as congruent.  There was no indication of suicidal or homicidal ideations or psychoses.  A GAF score of 70 was assigned.   

The Veteran was provided a VA psychiatric examination in August 2012.  At that time, the VA examiner noted diagnoses of PTSD, depressive disorder, and alcohol abuse, but also found that it was possible to differentiate the symptoms associated with each disorder.  Specifically, the symptoms associated with PTSD include reexperiencing and avoidance of trauma memories, hypervigilance, and startle response.  Depressive disorder was characterized by low motivation and energy and self-esteem issues.  The examiner also stated that both PTSD and depressive disorder were characterized by loss of interest in activities, sleep problems and difficulty concentrating.  Additional symptoms noted by the examiner include suspiciousness, panic attacks occurring weekly or less often, mild memory loss, flattened affect, impaired judgment, difficulty in establishing and maintaining effective relationships, and suicidal ideations.  On the other hand, the Veteran reported he was attending college courses and majoring in secondary education.  He stated he has a 3.0 grade point average.  The Veteran also reported that he works 30 hours a week in work-study job.  Overall, the examiner found that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  A GAF Score of 50 was assigned.  

Considering the evidence of record, the Board finds that the Veteran's psychiatric disability most closely approximates his currently assigned 50 percent rating.  The record reflects that the Veteran has depressed mood, anxiety, suspiciousness, sleep impairment, mild memory loss, and suicidal ideations, but not intent or plan.  His GAF scores ranged from 50 to 70, which indicate his symptoms were severe to mild.  While the Veteran did report suicidal ideations, he "adamantly" denied any intent or plan.  Additionally, his available VA treatment records and August 2012 VA examination report do not show that he suffers from obsessive or compulsive behaviors, homicidal ideations, psychoses, or other behaviors that would indicate his PTSD is more severe and deserving of a 70 percent or 100 percent rating.  

The Board has considered that the symptoms listed in DC 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Vazquez-Claudio, 713 F.3d at 112; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Based on the evidence of record, the Board finds that the manifestations of the Veteran's PTSD most nearly approximate the criteria for his currently assigned 50 percent rating and an initial rating greater than 50 percent for service-connected PTSD is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2014), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration. 

The Board finds that the rating criteria assigned for PTSD sufficiently contemplate the Veteran's PTSD symptoms.  The Veteran's PTSD is characterized by manifestations that are contemplated in the applicable rating criteria.  With respect to PTSD, the rating criteria expressly allow for consideration of any symptoms resulting from PTSD with the focus being on the resulting level of occupational and social impairment.  Because the schedular rating criteria for PTSD allow for consideration of any symptoms arising from PTSD, the Board finds the Veteran's symptoms are contemplated by the schedular rating criteria.  The Board does not find that the Veteran has described other functional effects with respect to his disability that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of the relevant symptomatology associated with his disability is consistent with the degree of disability addressed by the evaluation of 50 percent.  Therefore, the rating criteria are adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.

TDIU

A TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16. 

It is further provided that the existence or degree of nonservice-connected or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency, such service-connected disabilities render the Veteran unemployable.  Marginal employment - defined as when a Veteran's earned annual income does not exceed the poverty threshold for one person - shall not be considered substantially gainful employment.  38 C.F.R. § 4.16.

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of entitlement to a TDIU.  First, the Board notes that the Veteran does not meet the schedular requirement for a TDIU.  The Veteran is in receipt of service-connection for PTSD, rated at 50 percent disabling, a gunshot wound of the coracobrachialis, rated at 10 percent disabling, a painful scar, rated at 10 percent disabling, scars of the left upper extremity, rated at 0 percent disabling, and traumatic brain injury, rated at 0 percent disability.  The Veteran's combined disability rating is 60 percent.  Therefore, he does not satisfy the schedular criteria set forth in 38 C.F.R. § 4.16(a) (2014).

Although the percentage requirements are not met, entitlement to benefits on an extraschedular basis also may be awarded when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, and consideration is given to the Veteran's background including employment and educational history.  38 C.F.R. §4.16(b).  In determining whether unemployability exists, consideration may be given to a Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014). 

The Board notes that the evidence of record indicates the Veteran currently is employed.  As noted above, during his August 2012 VA psychiatric examination, the Veteran reported that he was currently enrolled in college and working toward a degree in secondary education.  He stated that he also has a work-study job for 30 hours a week.  The Veteran was provided VA examinations in August 2012.  At that time, it was determined that none of his service connected disabilities (TBI, scars, gunshot wound, and PTSD) impact his ability to obtain and maintain substantially gainful employment.  There is no other medical evidence regarding the effect that the Veteran's service-connected disabilities have on his employment outlook.  The VA treatment records that have been obtained and associated with the Veteran's claims file detail his ongoing treatment for his various service-connected disabilities.  These records do not contain any opinions regarding the effect that these disabilities have on his ability to secure or follow a substantially gainful occupation.

The Veteran is competent to state what effects he believes his disabilities have on his employment and the Board finds his statements to be credible.  The Board finds these statements to be outweighed by the findings of the VA examiners.  Again, several VA examiners have offered opinions regarding the Veteran's employability, and each opinion has concluded that the Veteran is still able to secure or follow a substantially gainful occupation.  Given these findings, the Board finds that these opinions outweigh that offered by the Veteran himself. 

In summary, the Board finds that the most probative evidence of record demonstrates that the Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.  Accordingly, the Board concludes that the criteria for a TDIU have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364-65; Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to an initial rating greater than 50 percent for PTSD is denied.  

Entitlement to a TDIU is denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


